SOMERVILLE, J.
In all of its material and decisive aspects this case cannot he distinguished from the case of Alexander v. Ala. Western R. R. Co., 179 Ala. 480, 60 South. 295, recently decided by this court. The principles of law which must here control were there fully discussed and clearly stated. Their application to the facts of this case are fatal to plaintiff’s right of recovery, and the trial court should have given for defendant the general affirmative charge as requested.
It cannot be assumed that civil engineers who are supervising the construction of a railroad track are authorized to make contracts on behalf of the railroad company because they are superintending the execution of such contracts after they have been made. — Gardner v. B. & M. R. Co., 70 Me. 181. Defendant’s engineers had no such authority in fact, and there ivas nothing in defendant’s conduct with respect to this employment or service which could estop defendant from denying their authority to bind it by contracts or agreements made by them. — Patterson v. Neal, 135 Ala. 477, 33 South. 39.
Nor can a promise to pay plaintiff for the work he did be imputed to defendant by implication of law. Appellee quotes from McFarland v. Dawson, 128 Ala. 561, 29 South. 327: “Where, in the absence of an express contract, valuable services are rendered by one person to another, which are knowingly accepted, the law will assume the obligation to pay for such services what *120they are reasonably worth.” And, again, from. Clark on Contracts, p. 25: “If a person allows another to work for him under such circumstances that no reasonable man- would suppose that the latter means to do the work for nothing, he will be liable to pay for it.” These are manifestly coiTect statements of the law, but they have no application to cases where a third person has expressly contracted to do the work in question, and the defendant was not informed that plaintiff was working directly for defendant and looking to him for compensation. Not knowing these conditions, it cannot be said that defendant knowingly accepted work done for him. This is emphasized in this case by the testimony of plaintiff himself that he never mentioned to any other officer of defendant company his understanding with the several engineers with whom he claims to have dealt, and it does not appear that defendant had the slightest reason for suspecting such an attitude on the part of plaintiff with respect to any of the work done by him. In fact, plaintiff’s conduct throughout was sufficient to justify a contrary impression.
It is suggested by counsel for appellee that the evidence of plaintiff’s understandings with the several construction engineers of defendant was not intended for the purpose of establishing an express promise on the part of defendant to pay for the work, but only to show defendant’s knowledge of the conditions under which it was done, viz., that it was done for defendant with the expectation that defendant would pay plaintiff therefor.
This theory is not sound, for the same reasons and principles of law 'which deny the agent’s power to bind his principal outside of the scope of his employment must equally deny the efficacy of notice to the principal through the knowledge of an agent Avhose employment does not relate to the matter in question. In other *121words, an agent’s notice or knowledge is not notice to Ms principal unless it is with respect to the very matter wMch the agent is employed' to transact for the principal, and unless it comes to Mm wMle so engaged. —Hall & Brown Co. v. Haley Co., 174 Ala. 190, 56 South. 726; Trentor v. Pothen, 46 Minn. 298, 49 N. W. 129, 24 Am. St. Rep. 225, and note.
To hold on the facts here exhibited that plaintiff can recover of defendant would be to destroy the settled foundations of the law, which rest upon reason as well as upon seasoned authority. We are not informed by anything in this record that defendant has evaded its liability to any of its original contractors, nor are we able to see that such evasion, if shown, could in any way strengthen plaintiff’s claim against defendant in this case.
The judgment will be reversed, and the cause remanded for another trial in accordance with the principles above declared.
Reversed and remanded.
All the Justices concur, except Dowdell, C. J., not sitting.